Citation Nr: 0105670	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  94-21 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an earlier effective date for the payment of 
special monthly compensation due to the need for aid and 
attendance, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to March 
1969.  He passed away in September 1992.  The appellant is 
the veteran's widow.

This case was before the Board previously in March 1997 and 
in February 2000 when it was Remanded for additional 
development.  The development having been completed, the case 
has been returned to the Board for completion of appellate 
review.  


FINDINGS OF FACT

1.  The veteran died in September 1992 and the appellant 
filed a timely claim for accrued benefits in November 1992.  

2.  By rating action of April 1993, entitlement to special 
monthly compensation based on the need of regular aid and 
attendance for accrued benefit purposes was granted, with 
payment effective from September 1, 1991.  

3.  During the period from August 1990 through July 1991, the 
veteran's disabilities did not render him so helpless as to 
be unable to care for his daily personal needs without 
assistance from others, nor did they render him unable to 
protect himself from the hazards and dangers incident to his 
daily environment.

4.  From August 1991 to the time of his death, the veteran's 
service connected disabilities rendered him so helpless as to 
be unable to care for his daily personal needs without 
assistance from others.  


CONCLUSIONS OF LAW

An effective date earlier than September 1, 1991, for payment 
of special monthly compensation based on the need for aid and 
attendance, for the purposes of accrued benefits, is not 
warranted.  38 U.S.C.A. §§ 1502, 5110, 5111, 5121 (West 1991& 
Supp. 2000), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475; 38 C.F.R. §§ 3.158, 3.351, 3.352, 3.400, 3.401, 
3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was found 
unfit to perform the duties of his office, rank, or grade, 
due to Hodgkin's disease, with involvement of right 
supraclavicular and axillary nodes, and enlarged left kidney 
of uncertain etiology (lymphomatous involvement not 
excluded), status post irradiation.  

By rating action of June 1969, service connection for 
Hodgkin's disease was granted.  By rating action of April 
1986, the evaluation of the veteran's service connected 
Hodgkin's disease was reduced to 30 percent, effective from 
August 1, 1986.   

On a VA treatment record from March 1988, it was indicated 
that the veteran was seen because he had noticed that he was 
getting short of breath when he would climb up more than two 
flights of stairs and he had muscle aches after exercising.  
He also had a sense of lightheadedness.  He was able to work 
but was more tired in the evenings.  He had Hodgkin's 
disease, stage 2A, treated by irradiation in 1969.  The 
impression included that there was no evidence of hematologic 
problems or relapse.  There was evidence of heart ischemic 
disease according to the history and the EKG.  

By rating action of October 1989, service connection for 
pleural effusions associated with restrictive lung disease as 
due to radiation treatment for Hodgkin's disease was granted 
with a 30 percent evaluation assigned, effective from August 
1, 1986, and service connection for hypothyroidism with 
proximal myopathy and peripheral neuropathy was granted with 
a 10 percent evaluation assigned, effective from August 1, 
1986.  The combined evaluation was 60 percent, effective from 
August 1, 1986.

On a VA report from January 1989, it was indicated that the 
veteran was hospitalized in January 1989 with diagnoses of 
hypothyroidism, peripheral neuropathy, and entrapment 
fibrosis neuropathy secondary to radiation.  He was 
discharged to home.  The veteran had minimal bilateral 
limited range of motion in the upper extremities.  Other than 
that, the veteran had no other impairment or complications.  
The veteran was ambulatory.  

On a VA report from November 1989, it was indicated that the 
veteran was seen in November 1989.  He had been diagnosed as 
having Hodgkin's disease in 1968, stage 2A, and was treated 
with mantle radiation from the neck to the lower end of the 
sternum.  There had been no recurrence.  His subsequent 
course had been complicated by recurrent pleural effusions 
which had neither an infectious or neoplastic basis.  He had 
been diagnosed as having hypothyroidism.  He had chronic 
anemia.  He had a neurological problem that began 
approximately five years previously with decreased sensation 
and weakness involving the fingers of the right hand.  Two 
years previously, the same symptoms began in the left hand.  
The weakness had progressed up the arms.  He had particular 
difficulty in holding tools, twisting caps, and writing.  The 
weakness and sensory loss had become sufficiently prominent 
that he was no longer able to work as an automobile mechanic.  
Over the years he had been aware of muscle twitching in the 
hands and forearms, more prominent on the right than the left 
side.  He had been in good health otherwise.  It was 
indicated that the veteran had a bilateral radiation induced 
brachial plexopathy.  The problem represented a significant 
disability for him.  He was disabled on the basis of the 
combination of weakness and sensory loss in the hands.  This 
made it impossible for him to carry out the skilled 
activities of his hands as required by his profession.  

By rating action of May 1990, service connection was granted 
for radiation induced myopathy and neuropathy, right upper 
extremity, as the result of the service connected Hodgkin's 
disease, and a 20 percent evaluation was assigned, effective 
from January 11, 1989; service connection was granted for 
radiation induced myopathy and neuropathy, left upper 
extremity, as the result of the service connected Hodgkin's 
disease, and a 20 percent evaluation was assigned, effective 
from January 11, 1989; service connection was granted for 
sensory impairment, right lower extremity, secondary to 
radiation treatment as a result of the service connected 
Hodgkin's disease, and a 10 percent evaluation was assigned, 
effective from January 11, 1989; service connection was 
granted for sensory impairment, left lower extremity 
secondary to radiation treatment as a result of the service 
connected Hodgkin's disease, and a 10 percent evaluation was 
assigned, effective from January 11, 1989; service connection 
was granted from pericardial effusion, status post 
pericardial tap, as a result of the service connected 
Hodgkin's disease, and a 10 percent evaluation was assigned, 
effective from November 14, 1989; and the evaluation of the 
veteran's service connection restrictive lung disease with 
pleural effusion was increased to 60 percent, effective from 
November 14, 1989.  The combined evaluation was 80 percent, 
effective from January 11, 1989 and 90 percent effective from 
November 14, 1989.

In June 1990, the veteran's representative indicated that the 
veteran currently required around the clock nursing care.  

Also in June 1990, the veteran filed a claim for entitlement 
to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).  
He reported that he last worked in 1988 as a self employed 
auto mechanic; he worked approximately 4 hours a week in 
1988.  As part of his claim, he submitted a statement 
indicating that he was at home with life support systems and 
had VA provided nurses from 3:00 p.m. to 7:00 a.m. and his 
wife took care of him from 7:00 a.m. to 3:00 p.m.; otherwise, 
he would have to be hospitalized.

VA hospital records were entered into the claims folder and 
include that the veteran was admitted from November 1989 to 
May 1990 for treatment for bilateral pleural and pericardial 
effusions with respiratory compromise and history of 
Hodgkin's lymphoma.  He underwent various surgical procedures 
including failed pleural stripping and failed pleural 
peritoneal shunt.  He also had pneumonia and underwent 
tracheostomy.  He was on the Surgical Intensive Care Unit and 
Medical Intensive Care Unit.  He was on a ventilator.  He had 
failed long term weaning from the ventilator in the past, and 
it was decided that he would benefit from nighttime 
ventilation and intermittent daytime ventilation.  It was 
felt that the veteran would require home ventilation.  The 
veteran and his wife were to be trained on a home ventilator.  

By rating action of August 1990, the evaluation of the 
service connected restrictive lung disease with pleural 
effusion and tracheostomy in place was increased to 100 
percent, effective from November 14, 1989.  The combined 
evaluation was 100 percent, effective from November 14, 1989.  
Additionally, entitlement to special monthly compensation 
under 38 C.F.R. § 3.350(i), for a single service connected 
disability rated at 100 percent and having additional service 
connected disabilities independently ratable at 60 percent 
was granted.

In a July 1990 statement, the veteran's spouse reported that 
the veteran was at home on a respirator with two nurses 
supplied by the VA.

Entered into the claims folder were VA home ventilator nurse 
records from May 1990 to July 1990 that show that in May 
1990, the veteran was discharged to home assisted by home 
ventilation nurse.  He walked about the house with little 
assistance.  A private duty nurse would give intravenous 
medication at night.  It was additionally noted that visiting 
nurses were approved for administration of medication.  The 
plan was to allow the veteran control over ventilator time 
unless he refused to be on during times of shortness of 
breath, and to watch for signs of infection.  It was 
additionally indicated that the veteran's spouse was 
instructed on tracheostomy care.  

Associated with the claims folder were records from Chestnut 
Ridge Hospital from September 1990 that show that the veteran 
was seen for treatment for depression.  It was reported that 
the veteran was in the VA hospital from November 1989 to May 
1990.  Since discharge from the hospital he had lived at home 
with his wife and required 16 hours a day of nursing care.  
He had been extubated from the ventilator approximately six 
to eight weeks ago and three weeks ago had his tracheostomy 
site button removed.  According to the veteran's spouse, the 
veteran had gained some of his strength and seemed to making 
some progress.  He was anxious and had problems sleeping.  He 
would pace the floors of the home.  

Records from Chestnut Ridge Outpatient Services from 
September 1990 to January 1991 include that the veteran was 
seen for treatment for anxiety and depression.  In September 
1990, it was indicated that the veteran no longer paced 
around the house due to insomnia.  He watched football on 
television and drove in his car alone to attend his son's 
athletic practice.  

In October 1990, the veteran reported that he was unable to 
do the things he wanted to do.  He was unable to help his 
wife move an air conditioner or work on his car.  Later in 
October 1990, the veteran reported that he watched football, 
went out with a friend, slept through the night, and was out 
of bed by 10:00 a.m.  He would pick up his son.  In November 
1990, it was reported that the veteran would visit friends.  
In December 1990, it was reported that the veteran was 
active.  He shopped, washed his own car and installed a water 
heater.  In January 1990, the veteran reported that he had 
symptoms of depression and anxiety in situations where he had 
the inability to do now what he could do before he was sick; 
for example, his wife and son went for a walk and he was too 
dyspneic to join them. 

By rating action of June 1991, service connection for anxiety 
with depression was granted with a 10 percent evaluation 
assigned, effective from December 6, 1989. 

In a statement in September 1991, the veteran's 
representative indicated that the veteran was seeking 
entitlement to special monthly compensation based on the need 
for aid and attendance.

VA records show that the veteran was hospitalized 
intermittently between October 1991 through January 1992 for 
pulmonary fibrosis and respiratory insufficiency.  A record 
from November 1991 reports the veteran's history which 
included hospitalization from November 1989 to May 1990.  The 
veteran was discharged to home in May 1990 on a ventilator 
and remained ventilator dependent until September 1990.  He 
slowly weaned himself from oxygen over the course of the 
summer.  In 1991, he remained off of all oxygen, walking 
approximately one to one and one-half miles per day.  In 
August 1991, the veteran received an emergency pacer implant.  
In September 1991, a new pacer was placed and subsequently, 
the veteran experienced increasing shortness of breath with 
lethargy and fatigue. 

VA hospital records from January 1992 to September 1992 show 
that the veteran was admitted in January 1992 for respiratory 
insufficiency.  He was mechanical ventilation dependent since 
then.  He died in September 1992.  

In November 1992, the appellant filed a claim for accrued 
benefits.  By rating action of December 1992, service 
connection for cause of the veteran's death was granted.  

By rating action of April 1993 service connection for 
implantation of pacemaker was granted with a 100 percent 
evaluation assigned.  Also, special monthly compensation 
based on the need of regular aid and attendance was granted, 
with payment effective from September 1, 1991.  The current 
appeal to the Board arises from this action.  

Entered into the claims folder were VA treatment records that 
include that on September 11, 1990, the veteran was seen at 
the pulmonary clinic.  He was without oxygen and walked from 
the car to the 8th floor and walked all over the hospital, 
without oxygen and without shortness of breath.  He reported 
being able to walk about two and one-half miles a day without 
oxygen.  At the hospital he ate a cheesesteak hoagie and 
fries.  His tracheostomy button had been removed.  His 
physical strength had returned to the point where he no 
longer required the ventilator or tracheostomy.  He was to 
try to decrease the support of nurses at home.  The veteran 
and his spouse reported the need for nurses to control the 
veteran's anxiety.  

On September 19, 1990, a home visit was made to assess the 
veteran's status one week after discontinuing a tracheostomy 
button.  The veteran was in the basement cleaning.  The 
veteran admitted to depression and was in psychiatric 
treatment.  It was indicated that in view of the fact that 
the veteran no longer had a tracheostomy or a ventilator, 
private duty nurses were not warranted.  The veteran felt 
that he would be able to manage with three nights a week 
private duty nurse to help him deal with his anxiety.  

A home ventilator nurse note from October 26, 1990, indicates 
that the veteran had been at home on a ventilator since May 
1990.  His physical condition improved, his physical strength 
increased and he no longer required the ventilator.  He was 
able to walk one to one and one-half mile a day without 
oxygen.  It was indicated that depression was a problem, but 
the veteran was being treated.  It was indicated that as the 
veteran was no longer ventilator dependent, he would no 
longer be visited at home.  

A treatment record from January 1991 shows that the veteran 
was seen at the rehab medical services clinic.  It was noted 
that he had been followed in the Pulmonary Clinic and had 
been ventilator dependent; however, a home ventilator was now 
discontinued.  On examination, the veteran ambulated 
independently without any assistive devises.  He complained 
of shortness of breath after walking a certain distance.

Also in January 1991, the veteran was seen at occupational 
therapy for evaluation of activities of daily living.  The 
veteran had limited range of motion at the shoulders 
bilaterally.  He had decreased sensation of the upper 
extremities bilaterally.  He had decreased sharp dull 
sensation and hot/cold finger tips with impaired sensation 
proximally of all finger tips.  The veteran was right hand 
dominant.  The veteran stated he had difficulty with upper 
extremity dressing tasks, secondary to limited shoulder range 
of motion.  He stated that he was able to feed himself, 
except for opening jars and at times cutting food.  He stated 
that he was independent with hygiene, except for 
washing/reaching his hair.

A January 1991 physical therapy report indicates that the 
veteran complained of an inability to hold his head up for 
prolonged periods secondary to muscle fatigue, proximal 
muscle atrophy, and decreased endurance secondary to 
shortness of breath.  He reported that he could walk up one 
flight of stairs but no more.  He reported difficulties in 
activities of daily living with putting on shirts, uncapping 
drink bottles, and holding a glass unless he kept a finger at 
the bottom of the glass.  He could not tell how hard he was 
grasping.  On examination, the veteran had severe postural 
abnormalities including significant atrophy of the cervical 
and scapular musculature, right greater than left.  He 
exhibited deficits to light touch and pin prick of both upper 
extremities, right greater than left.  

An oxygen evaluation record from April 1991 notes that the 
veteran was tested and then walked in the hall for six 
minutes and was tested again.  It was indicated that with the 
findings, the veteran did not meet the criteria for home 
oxygen.

A record from August 1991 indicates that the veteran was 
admitted from August 16, 1991 to August 23, 1991.  He was 
status post radiation treatments for Hodgkin's disease and 
had a history of pulmonary and pleural fibrosis with a 
history of ventilator dependence from January 1990 to 
September 1990.  The veteran was doing relatively well at 
home until three weeks prior to the current admission when he 
blacked out.  In August 1991 the veteran had a transvenous 
pacer placed due to complete heart block.  The veteran did 
well from a functional standpoint following pacemaker 
placement and was seen in physical therapy where he was able 
to walk without difficulty on his own and maintain both his 
heart rate, blood pressure, and saturation.  It was noted 
that the veteran had major depression since an ICU stay in 
1990 and was treated since May 1990.  He felt that after 
psychotherapy, his depression spontaneously lifted in 
February 1991.  It was noted that upon this discharge, the 
veteran was instructed to avoid heavy lifting and straining 
on the pectoral muscles for the next two months.  He was 
instructed not to drive an automobile for over two weeks 
following discharge.  His condition on discharge was stable.  

A record shows that the veteran was admitted from August 25, 
1991 to September 6, 1991.  He had been discharged on August 
23, 1991 after an admission for complete heart block, 
syncope, permanent pacemaker insertion, and treatment of an 
urinary tract infection.  Following discharge, the veteran 
had increasing nausea and emesis, flashes of lightheadedness 
and dizziness, and a pulse rate of 50.  The veteran 
additionally had night diaphoresis, severe presyncopal 
symptoms, and the inability to stand.  Operations and 
procedures performed included transfusion, pacemaker 
evaluation, replacement of generator and repositioning of 
ventricular lead.  Additional records from September 6, 1991 
include that the veteran was to continue using home oxygen 
during sleep and exertional activities.  He and his wife were 
given discharge instructions on medications, limitations, 
upcoming appointments and home oxygen.  

By rating action in April 1997, entitlement to a total 
compensation rating based on individual unemployability was 
granted from August 1, 1986 to November 13, 1989.  
Thereafter, the veteran's service connected disabilities were 
rated at a combined 100 percent.  

In a statement in August 2000, the appellant indicated that 
the veteran needed her regular aid and attendance prior to 
September 1991.  She dispensed his many medications.  He was 
unable to handle the responsibility and at times tried to 
take more antidepressants and anti-anxiety medication than he 
needed.  She would keep the medication hidden from the 
veteran.  Due to his depression, the veteran would not cook 
for himself and if the appellant were not there to help him, 
at times, he would not eat.  She additionally monitored his 
blood pressure, temperature, and heart rate everyday.  The 
veteran would not do this, due to his depression.  She 
assisted in keeping the veteran's tracheostomy site clean.  
The veteran additionally needed assistance in getting dressed 
due to numbness in his hands and pain and stiffness in his 
neck and shoulders.  At times, because of depression, he did 
not want to get dressed.  

II.  Analysis

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that the 
RO has essentially complied with the requirements of this 
Act.  The evidence has been developed completely, and the 
appellant has been given the opportunity to submit argument 
in connection with this appeal.  In addition, it is pertinent 
to point out that entitlement to accrued benefits is based on 
the evidence actually and constructively in the file at the 
date of death.

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits to which the veteran was entitled 
on the basis of actual and constructive evidence in the file 
at the date of death, and due and unpaid for a period of not 
more than two years prior to death, may be paid to the spouse 
of the veteran.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.1000 (2000).  See generally Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 
(1998).

In this case, by rating action of April 1993 entitlement to 
special monthly compensation based on the need of aid and 
attendance was granted for the purpose of accrued benefits, 
with an effective date of the award to the appellant of 
September 1, 1991.  The appellant contends that this date 
should be earlier, as the veteran was in need of aid and 
attendance prior to the effective date of the award.  
Pursuant to the laws and regulations governing accrued 
benefits, the effective date of the award could be no earlier 
than two years prior to the date of the veteran's death in 
September 1992.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.1000 (2000).  Therefore, the evidence relating 
to the period from September 1990 to September 1991 will be 
considered in deciding the effective date for an award of 
special monthly compensation due to the need for aid and 
attendance.

Additionally, as to effective dates, for aid and attendance, 
awards of compensation payable to or for a veteran will be 
effective as follows:  

Except as provided in § 3.400(o)(2), the 
date of receipt of claim or date 
entitlement arose, whichever is later.  
However, when an award of pension or 
compensation based on an original or 
reopened claim is effective for a period 
prior to the date of receipt of the 
claim, any additional pension or 
compensation payable by reason of need 
for aid and attendance or housebound 
status shall also be awarded for any part 
of the award's retroactive period for 
which entitlement to the additional 
benefit is established.

 38 C.F.R. §  3.401(a) (2000).

38 C.F.R. §  3.400 (o)(2) regarding effective dates provides 
as follows:

(o) Increases
(2) Disability Compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within one year from such date 
otherwise, date of receipt of claim.

38 C.F.R. §  3.400 (o)(2) (2000).

Even though the claim for an earlier effective date for 
payment of accrued benefits under 38 U.S.C.A. § 5121 is a 
matter separate from a claim for special monthly compensation 
due to the need for aid and attendance (since it is based 
upon a separate statutory entitlement of the survivor for 
which an application must be filed in order to receive 
benefits), it is at the same time derivative, in that the 
claimant's entitlement is based upon the veteran's 
entitlement.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-90 
(1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 
117 S. Ct. 2478 (1997) (holding that "the substance of the 
survivor's claim is purely derivative from any benefit to 
which the veteran might have been 'entitled' at his death 
[and gives the survivor] the right to stand in the shoes of 
the veteran and pursue his claim after his death."

Initially, it is noted that while 38 U.S.C.A. § 5121(a) 
permits only evidence in the file at date of death, 38 
U.S.C.A. 5121(c) appears to contradict, or at least qualify, 
that provision by stating, "If a claimant's application is 
incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application" within one year from the date of 
such notification.  In this regard, the legislative history 
is silent regarding congressional intent.  See Veterans 
Benefits Act of September 2, 1958, Pub. L. No. 85-857, 
section 3021, 72 Stat. 1228.  Given this ambiguity, the 
Secretary has wide latitude in establishing departmental 
policy as to what post-date-of-death evidence may be 
considered.  Hayes v. Brown, 4 Vet. App. 353, 360 (1993).  In 
this regard, VA Manual, M21-1, Para. 5.25(b) states, in 
relevant part, that 38 C.F.R. § 3.1000(d)(4) provides for the 
acceptance of evidence after death for verifying or 
corroborating evidence 'in file' at death.  In light of this, 
the Board finds that the VA medical records entered into the 
claims file after the veteran's death may be considered as 
the VA records were constructively of record at the time of 
the veteran's death.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Initially, it is noted that the appellant filed a timely 
claim for accrued benefits, i.e., she filed her claim within 
one year of the veteran's death.  See 38 C.F.R. § 3.1000(c).  
It has also been established that the veteran had an appeal 
pending at the time of his death.

The law allows for increased pension to be payable to a 
veteran by reason of need for aid and attendance.  Special 
monthly compensation is governed by 38 C.F.R. § 3.351, which 
reads in pertinent part, 

(b) Aid and attendance; need.  Need for 
aid and attendance means helplessness or 
being so nearly helpless as to require 
the regular aid and attendance of another 
person.  The criteria set forth in 
paragraph (c) of this section will be 
applied in determining whether such need 
exists.

(c) Aid and attendance; criteria.  The 
veteran, spouse, surviving spouse or 
parent will be considered in need of 
regular aid and attendance if he or she: 
(1) Is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less; or
(2) Is a patient in a nursing home 
because of mental or physical incapacity; 
or 
(3) Establishes a factual need for aid 
and attendance under the criteria set 
forth in § 3.352(a).

38 C.F.R. §  3.351 (2000).

38 C.F.R. § 3.352(a) reads, 

Basic criteria for regular aid and 
attendance and permanently bedridden.  
The following will be accorded 
consideration in determining the need for 
regular aid and attendance (§ 
3.351(c)(3): inability of claimant to 
dress or undress himself (herself), or to 
keep himself (herself) ordinarily clean 
and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.);  inability of claimant 
to feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness;  inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.  "Bedridden" will be 
a proper basis for the determination.  
For the purpose of this paragraph 
"bedridden" will be that condition 
which, through its essential character, 
actually requires that the claimant 
remain in bed.  The fact that claimant 
has voluntarily taken to bed or that a 
physician has prescribed rest in bed for 
the greater or lesser part of the day to 
promote convalescence or cure will not 
suffice.  It is not required that all of 
the disabling conditions enumerated in 
this paragraph be found to exist before a 
favorable rating may be made.  The 
particular personal functions which the 
veteran is unable to perform should be 
considered in connection with his or her 
condition as a whole.  It is only 
necessary that the evidence establish 
that the veteran is so helpless as to 
need regular aid and attendance, not that 
there be constant need.  Determinations 
that the veteran is so helpless, as to be 
in need of regular aid and attendance 
will not be based solely upon an opinion 
that the claimants condition is such as 
would require him or her to be in bed.  
They must be based on the actual 
requirement of personal assistance from 
others.  

The evidence in this case shows that the veteran was 
hospitalized in November 1989 and December 1989 and from 
January 1990 to May 1990 due to bilateral pleural and 
pericardial effusions with respiratory compromise and history 
of Hodgkin's lymphoma.  He was discharged to his home in May 
1990 and required the use of a ventilator until September 
1990.  He had nurses at his home as well as his wife 
providing him with assistance.  However, beginning in 
September 1990, the evidence indicates that the veteran was 
able to walk over a mile unassisted, could eat unassisted, 
would drive, and would visit friends.  There is some 
indication from VA physical and occupational therapy records 
from January 1991 that the veteran reported that his wife 
assisted him somewhat in buttoning his shirt and that he was 
unable to wash his hair.  However, the Board finds that this 
does not raise to the level of the criteria required for aid 
and assistance under 38 C.F.R. §  3.351 and 3.352.  In this 
regard, the criteria provide that the veteran need only to 
keep himself ordinarily clean and presentable.  There is no 
indication that he was unable to take a shower by himself; 
and, as such, he could keep his hair ordinarily clean by 
going under the water from a shower.  As for needing some 
assistance in buttoning his shirts, it is noted that the 
veteran could nevertheless dress himself in shirts which did 
not have buttons.  It has also been contended by the 
appellant that the veteran needed assistance in taking his 
medication because of his service connected nervous disorder.  
However, it is observed that the veteran was never been 
declared incompetent, and the psychiatric evidence of record 
does not establish that the veteran's mental illness was such 
as to impair his ability to protect against the hazards of 
his daily environment or to take care of daily personal 
needs.

In the middle of August 1991, the veteran was hospitalized 
for a pacemaker insertion which had to be replaced in 
September 1991.  Payment of monetary benefits based on an 
award of increased compensation may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111.  Thus, assuming that 
entitlement to this benefit arose in August, payment could 
not be made effective prior to September 1991, the date 
established by the RO.

Moreover, as noted earlier, the effective date of an award of 
accrued benefits may be no more than two years prior to the 
date of the veteran's death.  In this case, there is no 
showing that the veteran required aid and attendance that 
would satisfy the criteria under 38 C.F.R. §  3.351 and 3.352 
for the payment of aid and attendance benefits from September 
1990 to September 1, 1991, the currently assigned effective 
date for payment of special monthly compensation based on the 
need of aid and attendance.   


ORDER

Entitlement to an effective date earlier than September 1, 
1991 for the payment of 

special monthly compensation based on the need for aid and 
attendance, for the purposes of accrued benefits is denied.




		
	Iris S. Sherman
	Member, Board of Veteran's Appeals



 

